Citation Nr: 0023655	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  99-08 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to restoration of a 100 percent rating for renal 
disease with macrocytic anemia, status post right kidney 
transplant and left nephrectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1952 to March 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1998 RO rating decision that decreased the 
evaluation for the veteran's renal disease with macrocytic 
anemia from 100 percent (effective in October 1992) to 60 
percent under diagnostic code 7531, effective from October 
1998, a period exceeding 5 years. The veteran submitted a 
notice of disagreement in September 1998, and the RO issued a 
statement of the case in April 1999.  The veteran submitted a 
substantive appeal in May 1999.  In December 1999, the RO 
increased the rating for renal disease with macrocytic anemia 
to 80 percent, effective from October 1998. The veteran has 
continued his appeal.



FINDINGS OF FACT

1.  A 100 percent rating for renal disease with macrocytic 
anemia was in effect from October 1992 to October 1998.

2.  A July 1998 RO rating decision reducing the rating for 
renal disease with macrocytic anemia from 100 percent to 60 
percent disabling did not consider required regulatory 
provisions and denied the veteran due process.


CONCLUSION OF LAW

The July 1998 RO rating decision reducing the rating for 
renal disease with macrocytic anemia from 100 percent to 60 
percent is void ab initio, and the criteria for restoration 
of the 100 percent rating for this condition are met.  38 
C.F.R. §§ 3.343 and 3.344 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had more than 20 years of active service from 
March 1952 to March 1978.

Service medical records show that the veteran was treated for 
hypertension in service.  Service connection is in effect for 
hypertension.

Post-service medical records show that the veteran was 
hospitalized in September 1993 and that he underwent a 
cadaveric renal transplant.

A December 1993 RO rating decision granted service connection 
for chronic renal failure with microcytic anemia, on 
hemodialysis, as due to and proximately the result of 
hypertension, and assigned a 100 percent evaluation under 
diagnostic code 7530, effective from October 1992.

A November 1994 radiology report reflected the presence of a 
new nodule in the lateral lower pole of the veteran's left 
kidney.

A July 1995 RO rating decision continued the 100 percent 
rating for chronic renal failure with macrocytic anemia.

VA outpatient records show that the veteran was treated 
regularly in the nephrology clinic in 1995 and 1996.

A January 1997 rating decision proposed reducing the 
evaluation for chronic renal failure with macrocytic anemia 
from 100 percent to 30 percent.  The veteran was notified of 
this determination in January 1997 and of his right to submit 
medical or other evidence to show why the change in the 
evaluation of renal disease with macrocytic anemia should not 
be made.

An April 1997 medical statement from a VA physician reflected 
that the veteran was doing fairly well, but that he would 
need close medical follow-up for the rest of his life; that 
the veteran's kidney function was diminished and would likely 
slowly deteriorate over time; and that the veteran was at 
risk of developing diabetic nephropathy in his transplanted 
kidney, in addition to chronic rejection.
  
The veteran underwent a VA examination in July 1998.  The 
examiner noted the veteran's history of hypertension with 
progressive renal insufficiency, which culminated in renal 
failure in 1992.  The veteran was treated with hemodialysis 
for approximately one year, followed by renal transplantation 
in 1993 for end-stage renal disease.  The veteran underwent a 
left nephrectomy for renal cell carcinoma in 1994.

Upon examination, the veteran appeared fairly healthy.  There 
was no costovertebral angle tenderness, nor was bladder 
distention noted.  The surgical scar from the nephrectomy was 
present; the transplanted kidney was in the right lower 
abdomen.  The phallus showed a minimal enlargement of the 
prostate of a benign consistency.  The veteran was diagnosed 
with the following:  End-stage renal disease status post 
kidney transplant with a baseline creatinine of 1.9 to 2.2; 
renal cell carcinoma status post left nephrectomy without any 
evidence of recurrence; hypertension; insulin-dependent 
diabetes mellitus; chronic anemia; chronic renal failure; 
thalassemia; and hypercholesterolemia.  The examiner noted 
that the veteran should continue to be followed closely for 
his kidney disease, especially in light of his chronic renal 
failure following the transplant, as well as his history of 
renal cell carcinoma.  It was also recommended that the 
veteran undergo baseline urinalysis, culture and sensitivity, 
and prostate-specific antigen.

A July 1998 RO rating decision reduced the evaluation for 
renal disease with macrocytic anemia from 100 percent to 60 
percent disabling, effective October 1998.  The veteran was 
notified of this determination in July 1998.  This decision 
was based on the following:  (1) Reports of the veteran's 
hospitalizations, indicating that the veteran underwent 
kidney transplant in September 1993; that a left lateral 
lower pole nodule was noted in October 1994; and that a left 
nephrectomy was performed in November 1994; and (2) VA 
outpatient records, indicating that the condition was stable; 
that the veteran was doing well in November 1996, with 
occasional mal-explained hypoglycemic reactions; and that the 
veteran was still taking immunosuppressives for the 
transplant.  It was noted in the RO rating decision that 
results of a recent VA examination were unavailable.  Neither 
the RO rating decision nor the notification to the veteran 
reflected consideration of the provisions of 38 C.F.R. 
§§ 3.343 and 3.344.

The veteran submitted a notice of disagreement in September 
1998, and the RO sent him a statement of the case in April 
1999.  The statement of the case did not recite provisions of 
38 C.F.R. §§ 3.343 and 3.344.

Post-service medical records show that the veteran was 
hospitalized for acute renal failure in March 1999.

A December 1999 RO rating decision increased the evaluation 
for renal disease with macrocytic anemia from 60 percent to 
80 percent, effective from October 1998.

Statements of the veteran in the claims folder are to the 
effect that he had constant fatigue and chronic edema in both 
legs and ankles, as well as BUN (blood urea nitrogen) 
readings of over 40-mg percent.


B.  Legal Analysis

The veteran's appeal of the reduction of the evaluation for 
renal disease with macrocytic anemia is well grounded, 
meaning it is plausible.  The Board finds that all relevant 
evidence has been obtained with regard to the claim and that 
no further assistance to the veteran is required to comply 
with VA's duty to assist him.  38 U.S.C.A. § 5107(a) (West 
1991).

The record reveals that the 100 percent rating for renal 
disease with macrocytic anemia was in effect from October 
1992 to October 1998, which is more than five years.  Hence, 
the provisions of 38 C.F.R. §§ 3.343 and 3.344 are for 
application.  The duration of a rating is measured from the 
effective date of assignment to the effective date of actual 
reduction.  Brown v. Brown, 5 Vet. App. 413 (1993).

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical or home treatment, or individual unemployability, 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition. Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms have been brought under 
control by prolonged rest, or generally, by following a 
regimen that precludes work, and, if the latter, reduction of 
total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months).  
38 C.F.R. § 3.343(a) (1999).

The provisions of 38 C.F.R. § 3.344 are applicable in rating 
reductions for disabilities that have "stabilized" over a 
five-year period.  In such cases, the evidence of record at 
the time of the reduction decision must demonstrate a 
sustained and material improvement based on the entire record 
of pertinent medical evidence.  Lehman v. Derwinski, 1 Vet. 
App. 339 (1991).  Moreover, if the evidence of record casts a 
doubtful shadow upon a reduction in the rating decision, then 
the proposed reduction will be suspended for one to two years 
until a reexamination is performed; the RO will re-interpret 
the record in light of the veteran's entire medical history, 
with emphasis upon the most recent history.

A review of the July 1998 RO rating decision indicates that 
the RO reduced the evaluation for renal disease with 
macrocytic anemia from 100 percent to 60 percent disabling 
based solely upon reports of the veteran's prior 
hospitalizations and outpatient treatment records, and not 
the findings of the July 1998 VA examination. This rating 
decision and the notices to the veteran concerning the 
reduction in the evaluation of this condition do not reflect 
consideration of the provisions of 38 C.F.R. §§ 3.343 and 
3.344, including whether the disability rating reduction was 
based on an examination that was at least as full and 
complete as the evidence used to assign the 100 percent 
rating.  Further, the decision makes no reference to the 
discussion of the veteran's medical history to determine 
whether the condition had undergone sustained and material 
improvement.  Under the circumstances, the July 1998 RO 
rating decision denied the veteran due process and is void ab 
initio.  See Hayes v. Brown, 9 Vet. App. 67 (1996); Kitchens 
v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. 
App. 413.


ORDER

Restoration of a 100 percent rating for renal disease with 
macrocytic anemia is granted, subject to the laws and 
regulations pertaining to the payment of monetary benefits.  




		
	G. JIVENS-MCRAE 
	Acting Member, Board of Veterans' Appeals



 

